Name: 88/595/EEC: Council Decision of 21 November 1988 concerning the conclusion of an Agreement between the European Economic Community and the Hungarian People' s Republic on trade and commercial and economic cooperation
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  international affairs;  Europe
 Date Published: 1988-11-30

 Avis juridique important|31988D059588/595/EEC: Council Decision of 21 November 1988 concerning the conclusion of an Agreement between the European Economic Community and the Hungarian People' s Republic on trade and commercial and economic cooperation Official Journal L 327 , 30/11/1988 P. 0001 - 0001COUNCIL DECISIONof 21 November 1988concerning the conclusion of an Agreement between the European Economic Community and the Hungarian People's Republic on trade and commercial and economic cooperation(88/595/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the conclusion of the Agreement between the European Economic Community and the Hungarian People's Republic on trade and commercial and economic cooperation appears necessary for the attainment of the aims of the Community in the sphere of external economic relations; Whereas it appears that certain measures of economic cooperation provided for by the Agreement exceed the powers of action provided for in the Treaty, and in particular those specified in the field of the common commercial policy, HAS DECIDED AS FOLLOWS: Article 1The Agreement between the European Economic Community and the Hungarian People's Republic on tradeand commercial and economic cooperation is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2The President of the Council shall give the notification provided for in Article 16 of the Agreement (3). Article 3The Community shall be represented on the joint committee set up in Article 13 of the Agreement by the Commission, assisted by representatives of the Member States. Article 4This Decision shall take effect on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 21 November 1988. For the CouncilThe PresidentTh. PANGALOSEWG:L327UMBE00.96FF: 7UEN; SETUP: 01; Hoehe: 394 mm; 54 Zeilen; 2066 Zeichen; Bediener: JUTT Pr.: C; Kunde: 43043 (1) OJ N ° C 271, 20. 10. 1988, p. 8. (2) Opinion delivered on 26 October 1988 (not yet published in the Official Journal). (3) See p. 34 of this Official Journal.